Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office is a response to the papers filed on 08/31/2022.
Claims 1-3 are pending.



Response to Arguments
Applicant's arguments file on 08/31/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR Pub. No. 101663933 B1) further in view of Hughes (Pub. No. 2005/0217904 A1).

99


Regarding claim 1, Choi discloses:

A luggage bag comprised of two cases pivotally connected together along one side to be able to be swung apart to allow the cases to be pivoted open by swinging about the connected side so that the cases are able to be positioned side by side on a flat surface with an open top allowing items to be placed therein when packing (see Fig. 8a-8b, the present invention relates to a traveling bag capable of measuring and displaying the weight of a stored object....., as shown in Fig. 8B, the first and second cases 101 and 120 are displayed and the weight measuring unit 200 and the 1-1 to 1-4 .....); 

producing electronic signals corresponding to the total weight of each case including packed contents therein as well as all other parts of the luggage bag (see Fig. 6, processor 450, see spec, measures the weight of a stored object stored in each of the first and second cases 110 and 120 in an opened state and display the weight of the ....., see Fig. 8a-8b, weight detection areas 18, see Spec, weight information of the first and second sensors..... dummy weight measuring units 511, 512......); 
a summing processor receiving and summing said electronic signals to produce a signal corresponding to the total weight of said both cases including any contents packed therein (see Fig. 6, processor 450, see spec, measures the weight of a stored object stored in each of the first and second cases 110 and 120 in an opened state and display the weight of the .....); and 
a numeric display visible to a user when receiving said total weight sensor signals and producing a numeric display thereby located on one side of one of said cases so as to be visible to a person packing said opened cases (see Fig. 6, processor 450, see spec, measures the weight of a stored object stored in each of the first and second cases 110 and 120 in an opened state and display the weight of the .....).
However, Choi fails to disclose:
each case having an arrangement of weight sensors mounted on a side surface of the luggage bag when said luggage is in an upright position and 
	Thus Hughes discloses:
each case having an arrangement of weight sensors mounted on a side surface of the luggage bag when said luggage is in an upright position (see  Fig. 1-2, see par [0038-0043], sensors 20 mounted on a bottom side surface and luggage is in an upright position...., see par [0045-0052]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified traveling bag capable of measuring and displaying the weight of a stored object stored in a travel bag of Choi to include weight sensors mounted on a side luggage of the luggage bag in order to weight the luggage when luggage is in an upright position (see Hughes par [0045]).



Regarding claim 2, Choi discloses:
wherein said sensor arrangements comprise four spaced apart weight sensors arranged in a quadrilateral pattern on an outer side of each case which is on the bottom surface of each case when said luggage cases are swung open and lying on a supporting surface (see Fig. 8a-8b, see Spec, weight measuring unit 511, 512, 513, 524....., [wherein Choi discloses 5 weight measuring unit. However, four or five weight measuring unit is just a design choice, wherein five weight measuring unit would get more accurate measurement]).

Regarding claim 3, Choi discloses:
wherein a surface is on a bottom wall of each case when swung open and said sensors are located so as to be arranged in a quadrilateral pattern thereon (see Fig. 8a-8b, see Spec, weight measuring unit 511, 512, 513, 524....., [wherein Choi discloses 5 weight measuring unit. However, four or five weight measuring unit is just a design choice, wherein five weight measuring unit would get more accurate measurement]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851